                Case 2:20-cv-00845-RSL Document 18 Filed 11/17/20 Page 1 of 2



 1

 2

 3

 4

 5
                                    UNITED STATES DISTRICT COURT
 6                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 7

 8
      SUSAN PADDEN,
                                                                    Cause No. C20-0845RSL
 9
                                Plaintiff,

10
                     v.                                             ORDER ALLOWING
                                                                    WITHDRAWAL AND
11
      CITY OF DES MOINES and MICHAEL                                AMENDMENT
      MATTHIAS,
12
                                Defendants.
13

14

15          This matter comes before the Court on “Defendant Matthias’ Motion for Leave to
16
     Withdraw and Amend Responses to Requests for Admission.” Dkt. # 11. Having reviewed the
17
     submissions of the parties and the current case management schedule, 1 and being cognizant of
18
     the fact that the COVID pandemic has upended normal routines and practices that would likely
19

20   have avoided the error that occurred here, the Court finds as follows:

21          Good cause exists for allowing defendant Matthias to withdraw his responses to the
22   second set of Requests for Admission and to serve revised or amended responses within ten days
23
     of the date of this Order. Doing so will promote the presentation of the case on its merits and
24
     will not unfairly prejudice plaintiff. See Fed. R. Civ. P. 36(b). Defendant Matthias’ motion to
25

26
            1
                The discovery deadline is January 3, 2021. Dkt. # 10.
27
     ORDER ALLOWING WITHDRAWAL
28
     AND AMENDMENT - 1
             Case 2:20-cv-00845-RSL Document 18 Filed 11/17/20 Page 2 of 2



 1   withdraw and amend is therefore GRANTED.
 2

 3         Dated this 17th day of November, 2020.

 4
                                           Robert S. Lasnik
 5                                         United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER ALLOWING WITHDRAWAL
28
     AND AMENDMENT - 2
